Case 3:19-cv-14193-MAS-TJB Document9 Filed 08/07/19 Page 1 of 2 PagelD: 21

UNITED STATES DISTRICT COURT

 

 

 

 

 

DISTRICT OF NEW JERSEY
_- won erence nee ee nee en eee eee 4
YISRAEL ROSENTHAL, : Case No. 3:19-cv-14193-MAS-TJB
Plaintiff, : DEFENDANT BANK OF
Vv. : AMERICA, N.A.’S
: SUPPLEMENTAL RULE 7.1
BANK OF AMERICA CORPORATION, : CORPORATE DISCLOSURE
: STATEMENT
Defendant. :
bee eee eee ee eee xXx

Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Defendant Bank of America,
N.A., incorrectly identified in the Complaint as “Bank of America Corporation,” by its
undersigned counsel, hereby makes the following supplemental disclosure: Bank of America,
N.A. is a non-governmental corporate party. Bank of America, N.A. is wholly owned by BANA
Holding Corporation (“BANA Holding”). BANA Holding is a direct, wholly owned subsidiary
of BAC North America Holding Company (“BACNAH”). BACNAH is a direct, wholly owned
subsidiary of NB Holdings Corporation (“NB Holdings”). NB Holdings is a direct, wholly owned
subsidiary of Bank of America Corporation. Bank of America Corporation is a publicly held
company whose shares are traded on the New York Stock Exchange and has no parent corporation.
Based on the U.S. Securities and Exchange Commission Rules regarding beneficial ownership,
Berkshire Hathaway Inc., 3555 Farnam Street, Omaha, Nebraska 68131, beneficially owns greater
than 10% of Bank of America Corporation’s outstanding common stock.
Dated: New York, New York
August 7, 2019 /s/ Philip A. Goldstein

Philip A. Goldstein

McGuIREWoopDs LLP

1251 Avenue of the Americas, 20th Floor

New York, New York 10020-1104

Phone: (212) 548-2167

Fax: (212) 548-2150

pagoldstein@mecguirewoods.com

Counsel for Defendant Bank of America, N.A.
Case 3:19-cv-14193-MAS-TJB Document9 Filed 08/07/19 Page 2 of 2 PagelD: 22

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that on August 7, 2019, I caused a true and correct copy of the
foregoing Supplemental Rule 7.1 Corporate Disclosure Statement to be filed electronically with

the Clerk of the Court using the Court’s CM/ECF System, which will transmit a notice of electronic

filing to all counsel of record in this action.

/s/ Philip A. Goldstein
Philip A. Goldstein
McGuIREWoopDs LLP

Counsel for Defendant Bank of America, N.A.

119915754_1
